Matter of GEICO Gen. Ins. Co. v Wesco Ins. Co. (2022 NY Slip Op 06927)





Matter of GEICO Gen. Ins. Co. v Wesco Ins. Co.


2022 NY Slip Op 06927


Decided on December 7, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 7, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
ANGELA G. IANNACCI
WILLIAM G. FORD
HELEN VOUTSINAS, JJ.


2020-03872
 (Index Nos. 601078/19, 611446/19)

[*1]In the Matter of GEICO General Insurance Company, etc., petitioner 
vWesco Insurance Company, respondent. (Proceeding No. 1.)
In the Matter of Wesco Insurance Company, appellant, 
vGEICO Indemnity Company, Inc., etc., respondent. (Proceeding No. 2.)


McDonnell Adels & Klestzick, PLLC, Garden City, NY (Jannine A. Gardineer of counsel), for appellant.
Scahill Law Group, P.C., Bethpage, NY (David J. Tetlak of counsel), for respondent in Proceeding No. 2.

DECISION & ORDER
In related proceedings pursuant to CPLR article 75, Wesco Insurance Company appeals from an order of the Supreme Court, Nassau County (Leonard D. Steinman, J.), entered May 7, 2020. The order, insofar as appealed from, denied the petition of Wesco Insurance Company to vacate an arbitration award dated May 23, 2019, and confirmed the arbitration award.
ORDERED that the order is affirmed insofar as appealed from, with costs.
In March 2017, nonparty Linotte Dhaiti was injured when she was involved in a motor vehicle collision while operating a loaner vehicle owned by nonparty New Rochelle Hyundai, LLC, and insured by Wesco Insurance Company (hereinafter Wesco). GEICO Indemnity Company (hereinafter GEICO) paid no-fault benefits to Dhaiti for her injuries pursuant to an automobile liability policy issued to her. GEICO thereafter sought to recover the benefits paid to Dhaiti from Wesco in a compulsory arbitration proceeding. In an arbitration award dated May 23, 2019, the arbitrator determined that Wesco, as insurer of the loaner vehicle operated by Dhaiti, was liable for the benefits paid to Dhaiti.
In August 2019, Wesco commenced a proceeding to vacate the arbitration award. In an order entered May 7, 2020, the Supreme Court, inter alia, denied the petition and confirmed the arbitration award. Wesco appeals.
For the reasons set forth in Matter of Wesco Insurance Co. v GEICO Indemnity Co. ( _____ AD3d _____ [Appellate Division Docket No. 2020-00642; decided herewith]), the Supreme Court properly denied Wesco's petition to vacate the arbitration award, and confirmed the arbitration [*2]award.
CONNOLLY, J.P., IANNACCI, FORD and VOUTSINAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court